Per Curiam.' We affirm the order directing the clerk to issue the certificate of title to appellee at the end of 'this mortgage foreclosure proceeding. Appellant’s claim that the order was .void as a result of the automatic stay of bankruptcy, after the filing of her seventh petition for bankruptcy, is without merit. Because she did not file her bankruptcy petition until after issuance of the certificate of sale of the property, her right of redemption had terminated and her interest in the property was already extinguished. See § 45.0316, Fla. Stat. (2014); Household Fin. & Mortg. Co. v. Osta, 862 So.2d 885, 886 (Fla. 6th DCA 2003). Affirmed. Warner, Gross and Taylor, JJ., concur.